Citation Nr: 1431673	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  12-12 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hypothyroidism.

2.  Entitlement to service connection for fracture of right tibia.

3.  Entitlement to service connection for a right foot condition, including right heel spur.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to April 1968 and from September 1990 to June 1991.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Acting Veterans Law Judge in a videoconference hearing from the RO in July 2012.  A transcript of the hearing has been associated with the claims file.  

Additional evidence was submitted after the Board hearing.  Although the Veteran did not file a waiver of agency of original jurisdiction (AOJ) jurisdiction, the Veteran made clear at the time of the Board hearing that he wished to waive RO consideration.  Board Hr'g Tr.  2.  

The issue of service connection for hypothyroidism is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence of record makes it at least equally likely that a current condition in the right foot, manifested by right heel spurs, bursitis, plantar fasciitis, tibial tendonitis, and neuritis, is the result of a stress fracture during service.

2.  The evidence of record makes it unlikely that the stress fracture during service is manifested by any condition other than that in the right foot.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a right foot disability, manifested by right heel spurs, bursitis, plantar fasciitis, tibial tendonitis, and neuritis, have been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2.  The criteria for establishing service connection for a right leg disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA applies to the instant issues.  Inasmuch as the determination below regarding a right foot disability constitutes a full grant of the issue being addressed, there is no reason to belabor the impact of the VCAA on this matter, since any error in notice or assistance is harmless.  The remainder of this VCAA analysis applies to the right leg disorder.

A. Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  Pursuant to the Veterans Claims Assistance Act (VCAA), proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  Here, the Veteran was provided with VCAA notice in a September 2009 letter, which provided the above information. Therefore, the duty was satisfied.

B. Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

1. Duty to Obtain Records

VA has met the duty to assist the Veteran in the development of the claims being decided herein because VA has obtained all the post-service medical records identified by the Veteran as relevant.  In this regard, his service treatment records have been obtained.  It is not clear if that the STRs are complete.  For instance, the Veteran testified at his Board hearing that his Vietnam records are missing.  Board Hr'g Tr. 13.  Also, a Formal Finding of Unavailability was issued in February 2010.  
Ultimately, however, any missing STRs are immaterial here because the appeal is either granted in the Veteran's favor or resolved on alternative grounds-lack of a current diagnosis-and the STRs are not material to this issue because there is no indication that they would provide evidence of a current diagnosis.  
See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

2. Duty to Provide Examination/Opinion

The Veteran has undergone a VA examination in April 2012.  The Board finds that this examination is adequate to decide the appeal.  The examiner reviewed the claims file, including the service treatment records, examined the Veteran and reported relevant clinical findings, and provided medical findings directly pertinent to the instant matter.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d)(2) (West 2002).  Because the evidence of record is otherwise adequate to fully resolve the matter in the Veteran's favor, no further VA examination is necessary.  See 38 C.F.R. § 3.159(c)(4) (2013).  

At the Board hearing, the Veteran's representative questioned the adequacy of the April 2012 VA examination.  Board Hr'g Tr. 11.  He indicated that VA has never "sent the Veteran for an X-ray of the tibia, or the heel spur, nor an MRI."  
Board Hr'g Tr. 11.  The Veteran's representative argued that it's "ridiculous" for the VA examiner to reach an opinion without such testing "unless he's Superman."  Board Hr'g Tr. 11.  The Veteran is challenging the VA examiner's decision not to conduct certain medical tests.  The Board understands this concern, but there is no appearance of irregularity in the VA examiner's competence to conduct the examination.  See Wise v. Shinseki, 26 Vet. App. 517, 526 (2014).  Therefore, the Board may presume that this VA examiner was capable of best determining which clinical and diagnostic tests were sufficient to address the medical questions presented to him.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir 2009) (noting that the presumption of competence attached because "the record contains no evidence to call into question the competence" of the medical examiner chosen by the Board).  The Veteran may not agree with the examiner, but without more, the allegations of the Veteran's representative at the Board hearing are insufficient to rebut the presumption that the examiner performed all testing necessary to reach a complete medical diagnosis.  See, e.g., Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012); Rizzo, 580 F.3d at 1292.
3.  Bryant

As noted above, VA provided the Veteran with a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and 
(2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the undersigned did not need to fully explain the issues involving the requirements for establishing service connection.  The undersigned determined that this was not necessary, because the Veteran's representative at the hearing immediately established those requirements upon directing the testimony of the Veteran.  Board Hr'g Tr. 2-3, 19.  Otherwise, the undersigned, with the Veteran's representative, attempted to explore whether there might be any additional evidence favorable to the claim.  Board Hr'g Tr. 14-19.  Because such evidence was discovered, the record was left open for 60 days to allow the Veteran to submit that additional evidence into the record.  The Veteran submitted additional evidence accordingly.  The Board concludes it met all the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant.
  
For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time. 

II.  Analysis

A. Applicable Law

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013); Hickson v. West, 12 Vet .App. 247, 253 (1999).  

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, if a disease listed in 
38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Walker, 708 F.3d at 1336 (quoting 38 C.F.R. § 3.303(b)).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 
708 F.3d at 1337.

Service connection may otherwise be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34.  A lay person is competent to report on the onset and continuity of his symptomatology.  Kahana, 24 Vet. App. at 438.  Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Jandreau, 492 F.3d 1376-77; see also Kahana, 
24 Vet. App. at 433 n.4.  

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); see also Walker, 708 F.3d at 1334.  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

B. Discussion

1.  Right foot

The Veteran maintains that he has a right foot condition as a result of a fracture during service.  The Board finds that the such a relationship is made likely.  First, his service treatment records (STRs) confirm that he suffered a stress fracture in July 1966.  Second, a private doctor wrote in an August 2009 letter that it was his "medical opinion, within a reasonable degree of medical certainty, that [the Veteran's] initial tibia fracture was the causation of his calcaneal spur on his right foot."  In an associated treatment note, this doctor equivocated, noting that the right heel spur was only "possibly related."  However, the Board will resolve reasonable doubt in the Veteran's favor and find the August 2009 letter to be the doctor's final opinion without regard to the equivocation in the associated treatment note.  Private medical records, such as in October 2007, August 2009, and July 2009, also show diagnoses of bursitis, plantar fasciitis, tibial tendonitis, and neuritis, associated with this condition.  This evidentiary record is in relative equipoise as to all material elements of this claim.  Accordingly, service connection for a right foot condition, manifested by right heel spurs, bursitis, plantar fasciitis, tibial tendonitis, and neuritis, is granted.  

2.  Stress Fracture

The Veteran maintains that he has a current right leg disorder as result of a tibia fracture during service.  This claim must be denied because there is no evidence of a present disability.  

The Veteran filed his claim in September 2009.  The competent evidence, both prior to and after this date, do not show a diagnosis associated with the right tibia fracture other than that disability involving the heel (addressed above).  There is no indication that a condition remained extent at the time the Veteran filed his claim or at any point thereafter.  

First, his Reserve STRs are silent.  In fact, a periodic examination in September 1989 shows an assessment of "old stress fx - no sequelae."  An identical assessment was given in February 1996.  His history was noted as "NCD" on entrance examination into Reserve service in September 1985.

Similarly, treatment records from the Veteran's private (non-VA) providers are available beginning from January 1998 until October 2009.  They show no diagnosis of a condition in the right tibia.  As noted immediately above, the Veteran's doctor wrote in an August 2009 letter that the Veteran "suffered a severe stress fracture of his right tibia [and h]e has had continual problems with that through the years."  However, the doctor went on by noting symptoms only associated with the right heel.  He then stated that it was his "medical opinion, within a reasonable degree of medical certainty, that [the Veteran's] initial tibia fracture was the causation of his calcaneal spur on his right foot."  The doctor did not identify any other condition associated with the fracture.  

The VA outpatient records are likewise silent.  Notably, the Veteran underwent a comprehensive Agent Orange examination in January 2010.  He affirmatively denied all pertinent complaints, including joint pain, stiffness, swelling, and muscle weakness.  The only affirmative response was "problems walking secondary to heel spurs."  Physical examination at that time likewise revealed no abnormalities except for "gait with limp," which was noted as due to heel spurs per the Veteran.  

Finally, the Veteran underwent a VA examination in April 2012 to address this question.  The examiner gave a diagnosis of stress fracture tibia.  Later in the examination report, however, the examiner documented an assessment of "right tibia healed stress fracture" and "stress fracture healed no residuals."   Consistent with this assessment, the Veteran gave a history of "no problems remain" from the stress fracture during service.  

In short, the Veteran has undergone numerous comprehensive evaluations.  Where records are regularly kept for a certain purpose, the absence of any record of an event or condition may be considered affirmative evidence of its nonoccurrence if the condition would normally have been recorded during the regularly conducted activity if it had occurred.  See AZ v. Shinseki, 731 F.3d 1303, 1315-16, 1317-18, n.13 (Fed. Cir. 2013).  Here, the occurrence of an orthopedic condition in the right leg, or even symptoms thereof, would have been documented in some manner at some point during his medical care if it had occurred.  It is not.  Accordingly, the evidentiary record makes it unlikely that any condition remains extent-other than the right heel spur-as a result of the stress fracture during service.  

At the Board hearing, the Veteran testified that he has had "some pain sometimes" on the upper part of the tibia, especially with cold weather or exercise.  Board Hr'g Tr. 13.  Similarly, he wrote in his March 2011 NOD that he is "still suffering from the fracture."  Notwithstanding the questionable reliability and accuracy of his statements, he did not identify a specific diagnosis.  The record shows that he had some medical training, including as a medical corpsman during service.  He testified at his Board hearing that it was "after medical school" that the injury occurred.  Board Hr'g Tr.3.  His DD Form 214 shows that he had training as a medical corpsman.  An Army medic is akin to a civilian paramedic responsible for administering emergency medical treatment to battlefield casualties; assisting with outpatient and inpatient care and treatment; preparing blood samples for laboratory analysis; and prepare patients, operating rooms, equipment and supplies for surgery.  See Health Care Specialist (91W), GoArmy.com; see also The Army's 91W Health Care Specialist, US Army Medicine, http://armymedicine.mil/Pages/Armys-91W-Health-Care-Specialist.aspx (explaining that medics in the former military occupational specialties of 91B (Combat Medic) and 91C (Licensed Practical Nurse) are reclassified as 91W).  

Therefore, the Board may presume that the Veteran has medical competence to this limited degree.  However, the ability to diagnosis a medical disorder in this context is an advanced medical question outside the scope of a corpsman's competence.  The Veteran has otherwise demonstrated no competence in diagnosing medical disorders.  Most notably, his own Board hearing testimony identifies no specific condition other than pain.  Had he expertise in diagnosing medical conditions, his Board hearing testimony would have disclosed a diagnosis.  Accordingly, his own lay testimony is not sufficiently reliable or competent to be considered valid evidence tending to increase the likelihood of an extant diagnosis.  See Jandreau, 492 F.3d at 1377 n.4 (Fed. Cir. 2007); Wise v. Shinseki, 26 Vet. App. 517, 526 (2014) (stating that an "appearance of irregularity" in a medical expert's competence prevents the presumption of competence from attaching).  In light of all the pertinent evidence noted above and for the reasons just discussed, the Board gives greater weight to the affirmative evidence showing that it is most likely that such a medical condition is not present in the right leg.  

Overall, the most probative evidence establishes that it is more unlikely than likely that the Veteran has a disorder in the right leg other than that in the right foot for which the Board is granting service connection.  Accordingly, the evidentiary record does not raise a reasonable doubt to be resolved in the Veteran's favor on that material question, and the claim on appeal must be denied.  See 38 U.S.C.A. § 1110, 38 C.F.R. §§ 3.303, 3.304; Brammer, 3 Vet. App. at 225; Romanowsky, 
26 Vet. App. at 293; McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Board has not addressed whether a nexus to service may exist.  This is because it is not possible for a current disability to be related to service when no current disability exists.  This question may be revisited should evidence of a current disability be presented at a later date.  See 38 C.F.R. § 3.156(a).  

At present, however, the benefit-of-the-doubt doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence on all issues material to the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.  As such, service connection for a right leg disorder is denied.


ORDER

Service connection for a right foot disability, manifested by right heel spurs, bursitis, plantar fasciitis, tibial tendonitis, and neuritis, is granted. 

Service connection for a right leg disability, claimed as fracture of right tibia, is denied.  


REMAND

Hypothyroidism

The Veteran maintains that he has hypothyroidism due to the circumstances of his service in Vietnam.  In his May 2012 VA Form 9, he wrote that this started during his Reserve service.  However, he testified at his Board hearing that as a medic in Vietnam he had to treat soldiers who had just returned from patrols near Cambodia, and he "handled a lot of chemicals that I had to move back and forth."  Board Hr'g Tr. 17.  

Remand is necessary to attempt to obtain missing records pertinent to this claim.  First, he testified at his hearing that he underwent an Agent Orange examination at VA Brecksville in 1974.  Board Hr'g Tr. 17.  He also stated that a doctor, 
"Dr. Patsy," in the Reserve, in 1995-1997 "around there" told him "that's part of a service-connected."  Board Hr'g Tr. 15-16.  

The Board recognizes that a private doctor, Dr. Delliquadri, submitted a letter in August 2009 indicating that the condition is due to Agent Orange exposure.  Initially, the Board notes that hypothyroidism is not a disease presumptively associated with exposure to an herbicide agent (38 C.F.R. § 3.309(e)).  Additionally, the doctor provided no medical basis or rationale support this opinion.  As such, the Board finds that a remand is necessary to make an informed decision on this issue.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all of the Veteran's VA treatment records not already associated with the claims file.  This should include an Agent Orange examination conducted at VA Brecksville in 1974.

Then, continue associating VA treatment records to the claims file on an ongoing basis until the case is recertified to the Board.  

As many requests as are necessary must be made to attempt to obtain these records.  Such efforts must end only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.

2.  All attempts to fulfill the preliminary development specified in paragraph 1 above must be documented in the claims file.  

If, after making all reasonably attempts (as specified) to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the Veteran, as directed by 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence. 

3.  After completing the requested development in paragraphs 1-2 above, arrange for the Veteran to undergo an appropriate VA examination(s) to address hypothyroidism.

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on a review of the relevant evidence of record and examination results, the examiner is requested to address each of the following questions:

(a)  Is it at least as likely as not (i.e., at least equally probable) that hypothyroidism is a result of Agent Orange exposure during service?  

In making this determination, the examiner is asked to disregard that the condition is not a "presumptive" disease and address whether it could nonetheless be due to herbicide exposure.  The examiner may address, if deemed relevant, a National Academy of Science report, titled Veterans and Agent Orange: Update 2012 Update 2012, which found inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and effects on thyroid homeostasis.  

(b) Notwithstanding the answer to question (a), did hypothyroidism worsen to any degree of worsening during a period of Reserve service?  If yes, was that worsening due to the natural progress of the disease?

In answering all questions (a) and (b), please provide a comprehensive rationale. That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how the facts and information justify your opinion.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.

4.  After completing all actions set forth in paragraphs 1-3, plus any further action needed as a consequence of the development completed in paragraphs 1-3 above, readjudicate the remanded issue with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations and afford the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Paul Sorisio 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


